                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JOHN ANDREW FLOYD,                                      CASE NO. C17-1154-JCC
10                             Plaintiff,                    ORDER
11          v.

12   GEICO INSURANCE COMPANY,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for summary judgment (Dkt.
16   No. 62). Having thoroughly considered the parties’ briefing and the relevant record, the Court
17   hereby GRANTS in part and DENIES in part the motion for the reasons explained herein.
18   I.     BACKGROUND
19          Plaintiff John Floyd was an employee of Defendant GEICO for nearly 30 years. (Dkt.
20   No. 1-1 at ¶ 6.) Most recently, Plaintiff was a supervisor in Defendant’s Continuing Unit (“CU”)
21   department. (Dkt. No. 72 at ¶ 4.) Plaintiff’s supervisor was Ms. Yvonne Obeng-Curwood. (Dkt.
22   No. 72 at 2–3.) Defendant offers its employees medical insurance coverage through United
23   Healthcare (“UHC”). (Dkt. No. 1-1 at ¶ 16.) Prior to his termination, Plaintiff had been
24   struggling to obtain medical coverage for a procedure for his advanced vein disease that his
25   doctor deemed necessary. (Dkt. Nos. 1-1 at ¶¶ 15, 16, 18; 72 at 2–3.) Plaintiff followed up about
26   the procedure’s coverage with several of Defendant’s employees. (Dkt. Nos. 72 at ¶¶ 10–13, 72-


     ORDER
     C17-1154-JCC
     PAGE - 1
 1   4, 72-5.) Ms. Obeng-Curwood was aware of Plaintiff’s efforts to obtain coverage for the

 2   procedure. (Dkt. Nos. 72 at ¶¶ 10–13, 72-4, 72-5.)

 3          Plaintiff believed UHC, not Defendant, was responsible for the decision about whether

 4   the procedure was covered. (See Dkt. No. 72-5 at 3.) However, several of Defendant’s

 5   employees and UHC made statements to Plaintiff indicating that Defendant did have some kind

 6   of decision-making power over the approval or denial of claims. (See Dkt. Nos. 72 at ¶¶ 10–13,

 7   72-4) UHC indicated that Plaintiff needed to discuss the issue with Defendant’s plan coordinator.

 8   (Dkt. No. 72-4 at 3.) Additionally, Defendant’s health plan states that Defendant has some
 9   discretionary authority over how the plan is interpreted. (Dkt. No. 71-3.)
10          Plaintiff became increasingly frustrated with his inability to obtain coverage for the
11   procedure. (Dkt. No. 72 at 2–3.) In February 2017, Plaintiff reached out to Mr. Joseph Byington,
12   a Human Resources (“HR”) supervisor, and indicated that Plaintiff might pursue his legal
13   options. (Dkt. No. 72-5.) In his email, Plaintiff did not clearly say he wanted to pursue legal
14   options against Defendant; in fact, it appears that Plaintiff meant against UHC. (Id.) Ms. Obeng-
15   Curwood received a copy of this email. (Id.) Around this same time, another employee of
16   Defendant that Plaintiff was communicating with about his medical coverage, Ms. Debra Jarvis,
17   called Plaintiff’s behavior “poisonous” (Dkt. No. 71-5) and an HR employee called Plaintiff
18   “disgruntled” (Dkt. No. 71-6). Neither of these employees were decision-makers in Plaintiff’s

19   termination, and the decision-makers were unaware of these comments. (Dkt. No. 65 at ¶ 36.)

20          On March 2, 2017, Ms. Obeng-Curwood was notified that GEICO had received an

21   irreversible default judgment against an insured, Timothy Ozog, for over $500,000 (the “Ozog

22   claim”). (Dkt. No. 65 at ¶ 14.) Ms. Julia Brost-Clark was the claims adjuster responsible for

23   handling the claim and Plaintiff was Ms. Brost-Clark’s supervisor. (See Dkt. No. 65-1 at 27–30.)

24   Ms. Obeng-Curwood asked two supervisors, one of which was Mr. Joshua Subich, to investigate

25   Ms. Brost-Clark’s and Plaintiff’s roles in the default. (Dkt. No. 65 at ¶ 15.) Mr. Subich

26   determined that Plaintiff had either accessed the claim, had the ability to access it, or should have


     ORDER
     C17-1154-JCC
     PAGE - 2
 1   known to access it on multiple occasions. (See Dkt. No. 65-1 at 25–26.) Mr. Subich determined

 2   that Plaintiff ignored or missed time-sensitive demands. (Id.) After determining that Plaintiff’s

 3   supervision of the Ozog claim was insufficient, Mr. Subich recommended Plaintiff’s termination

 4   to Ms. Obeng-Curwood. (Id.)

 5          After receiving Mr. Subich’s recommendation, Ms. Obeng-Curwood asked Ms. Fiona

 6   Hunt to analyze the Ozog claim. (Dkt. No. 65 at ¶ 21.) Ms. Hunt identified two other claims of

 7   Ms. Brost-Clark’s that she deemed Plaintiff also did not properly supervise (the Mealing claim

 8   and the Musselman claim). (Id.)
 9          On March 6, 2017, Ms. Obeng-Curwood and Mr. Subich interviewed Plaintiff. (Id. at ¶
10   22.) The parties dispute what transpired at this meeting, but agree that Plaintiff provided
11   Defendant with a timeline of what he believed to be his activity on the Ozog claim. (See Dkt.
12   Nos. 65 at ¶ 22, 72 at 5.) Later that day, Plaintiff sent an email to Mr. Byington about his
13   continuing medical coverage problems and indicated in passing that he was pursuing his legal
14   options. (Dkt. No. 72-6.) Ms. Obeng-Curwood knew about this email. (Id.) Ms. Obeng-Curwood
15   attempted to conduct a second interview with Plaintiff, but he refused to participate because he
16   had heard rumors that he would be fired. (Dkt. No. 65 at ¶ 26.) The next day, Plaintiff was
17   terminated. (Dkt. No. 71-15.)
18          Plaintiff sued Defendant alleging: (1) that he was terminated because of his age and his

19   disability, in violation of Washington’s Law Against Discrimination (“WLAD”), Wash. Rev.

20   Code § 49.60.180, (2) that he was terminated in retaliation for his threat to bring legal

21   proceedings against Defendant, in violation of WLAD, Wash. Rev. Code § 49.60.210, and (3)

22   that Defendant negligently inflicted emotional distress. (Dkt. No. 1-1 at 5–7.) Defendant now

23   moves for summary judgment on all of Plaintiff’s claims. (Dkt. No. 62.)

24   II.    DISCUSSION

25          A.      Summary Judgment Legal Standard

26          A court must grant summary judgment “if the movant shows that there is no genuine


     ORDER
     C17-1154-JCC
     PAGE - 3
 1   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 2   Civ. P. 56(a). A dispute of fact is genuine if there is sufficient evidence for a reasonable jury to

 3   find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

 4   dispute of fact is material if the fact “might affect the outcome of the suit under the governing

 5   law.” Id. At the summary judgment stage, evidence must be viewed in the light most favorable to

 6   the nonmoving party, and all justifiable inferences are to be drawn in the nonmovant’s favor. Id.

 7   at 255.

 8             B.     Age Discrimination, Disability Discrimination, and Retaliation Claims
 9             Under WLAD, it is unlawful for an employer to discriminate on the basis of several
10   protected classes, including age and disability. Wash. Rev. Code § 49.60.180. It is also unlawful
11   for an employer to retaliate against an employee for engaging in protected conduct. Wash. Rev.
12   Code § 49.60.210. Washington courts use the McDonnell Douglas burden-shifting framework to
13   analyze WLAD discrimination and retaliation claims. Hines v. Todd Pac. Shipyards Corp., 112
14   P.3d 522, 529 (Wash. Ct. App. 2005) (discrimination); Short v. Battle Ground Sch. Dist., 279
15   P.3d 902, 911 (Wash. Ct. App. 2012), overruled on other grounds by Kumar v. Gate Gourmet,
16   Inc., 325 P.3d 193, 199–20 (Wash. 2014) (retaliation). Under this framework, the employee must
17   first establish a prima facie case of discrimination or retaliation. 1 Hines, 112 P.3d at 529; Short,
18   279 P.3d at 911. Once the employee establishes a prima facie case, the burden shifts to the

19   employer to produce a legitimate, nondiscriminatory or nonretaliatory justification for its adverse

20   employment decision. Hines, 112 P.3d at 529; Short, 279 P.3d at 911. If the employer provides

21   such justification, the burden shifts back to the employee to prove that the employer’s

22   justification is a mere pretext. Hines, 112 P.3d at 529; Short, 279 P.3d at 912.

23                    1. Legitimate, Nondiscriminatory or Nonretaliatory Reasons

24             Defendant offers two justifications for its decision to terminate Plaintiff. First, Defendant

25
     1
      Defendant concedes, for purposes of its motion for summary judgment, that Plaintiff has
26   established a prima facie case for all three of his WLAD claims. (Dkt. No. 62 at 21.)

     ORDER
     C17-1154-JCC
     PAGE - 4
 1   contends that it fired Plaintiff because of Plaintiff’s negligent or reckless supervision of Ms.

 2   Brost-Clark and her claims, which violated Defendant’s code of conduct. (Dkt. No. 62 at 21.)

 3   Second, Defendant argues that it fired Plaintiff because of his refusal to participate in

 4   Defendant’s investigation. (Id.)

 5          A supervisor’s negligent or reckless supervision of his employee, in violation of company

 6   policy, is a legitimate reason for termination. An employee’s refusal to participate in an

 7   investigation into alleged misconduct could also be a legitimate reason for termination. See

 8   Handson v. Overlake Hosp. Med. Ctr., 2017 WL 1438037, slip op. at 5 (W.D. Wash. 2017).
 9   Therefore, Defendant has met its burden of establishing a legitimate, nondiscriminatory, and
10   nonretaliatory reason for terminating Plaintiff. Plaintiff must produce sufficient evidence to raise
11   a genuine dispute of material fact on the issue of whether Defendant’s stated reasons are
12   pretextual. See Hines, 112 P.3d at 529; Short, 279 P.3d at 912.
13                  2. Pretext

14          “The focus of a pretext inquiry is whether the employer’s stated reason was honest, not

15   whether it was accurate, wise, or well-considered.” Shokri v. Boeing Co., 311 F. Supp. 3d 1204,

16   1221 (W.D. Wash. 2018) (quoting Stewart v. Henderson, 207 F.3d 374, 378 (7th Cir. 2000)). A

17   plaintiff satisfies his burden by offering sufficient evidence to create a genuine dispute of

18   material fact that either (1) the defendant’s stated reason is false, or (2) although the defendant’s

19   reason is legitimate, discrimination or retaliation was still a substantial factor motivating the

20   adverse employment action. See Scrivener v. Clark Coll., 334 P.3d 541, 546 (Wash. 2014).

21                       a. Falsity

22          Plaintiff offers several theories to argue that Defendant’s justifications are false. First,

23   Plaintiff argues that he had a diligent method of ensuring that claims were properly supervised,

24   so his supervision was not negligent or reckless. (Dkt. No. 70 at 24.) Second, Plaintiff argues that

25   Defendant’s investigation into Plaintiff’s wrongdoing was a sham. (Id. at 24–25.) Third, Plaintiff

26   contends that comparator evidence shows that other supervisors who acted similarly were not


     ORDER
     C17-1154-JCC
     PAGE - 5
 1   punished like Plaintiff. (Id. at 25–27.) Fourth, Plaintiff argues that his method of supervision was

 2   common amongst supervisors in his office. (Id. at 23–24.)

 3          Regarding Plaintiff’s first theory, Plaintiff has put forth evidence that establishes a

 4   genuine dispute of material fact on the issue of whether his supervision method was sufficiently

 5   diligent. Plaintiff used a demand log to track the claims he was responsible for. (Dkt. Nos. 64-1

 6   at 17–70, 72 at 5.) The demand log shows that, although Plaintiff diligently used it in the past, its

 7   utilization decreased significantly in 2016 and 2017. (Dkt. No. 64-1 at 69–70.) Plaintiff claims

 8   that the demand log is missing entries, and is in fact reflective of missing discovery rather than
 9   decreased use. (Dkt. No. 70 at 24.) Plaintiff offers calendar invitations that he argues show that
10   the demand log is missing entries (Dkt. No. 72-11) and a declaration that these invitations could
11   not exist unless they were generated by the demand log (Dkt. No. 72 at 6–7). These calendar
12   invitations, which are not reflected in the demand log, could lead a reasonable fact-finder to
13   conclude that the demand log in the record may not accurately reflect Plaintiff’s supervision
14   methods. They therefore support a finding of pretext.
15          Regarding Plaintiff’s second theory, Plaintiff contends that the investigation into his
16   alleged wrongdoing was a sham because he received a positive performance review shortly
17   before his termination and because the investigators did not interview any other adjusters that
18   Plaintiff supervised except Ms. Brost-Clark. Both arguments are irrelevant. Plaintiff’s prior

19   positive performance reviews have no bearing on the allegation that Plaintiff was fired because

20   he failed to adequately supervise certain claims, as Defendant was not aware of the failure when

21   it made the positive performance assessments. Likewise, the investigators’ failure to interview

22   other adjusters besides Ms. Brost-Clark is irrelevant because Plaintiff was fired for his failure in

23   supervising Ms. Brost-Clark’s claims, not any other adjuster’s claims. Therefore, Plaintiff’s

24   contention of a sham investigation does not support a finding of pretext.

25          Plaintiff’s third theory concerns the dissimilar treatment of comparator employees. To be

26   relevant, comparators must be similarly situated in all material respects—the comparator


     ORDER
     C17-1154-JCC
     PAGE - 6
 1   employee must have (1) engaged in similar misconduct and (2) been disciplined by the same

 2   decision-maker. See Vasquez v. Cty. of L.A., 349 F.3d 634, 641 n.17 (9th Cir. 2003); Ankeny v.

 3   Napolitano, 2010 WL 4094687, slip op. at 2 (W.D. Wash. 2010). However, the comparator

 4   employee need not be identical to the plaintiff. See Rollins v. Mabus, 627 F. App’x 618, 619 (9th

 5   Cir. 2015).

 6          Plaintiff argues that the following employees are valid comparators: Mr. Dave Masterson,

 7   Ms. Hunt, and other CU supervisors who were responsible for a claim that resulted in a default

 8   judgment. (Dkt. No. 70 at 25–27.) Only Mr. Masterson and Ms. Hunt were also supervised by
 9   Ms. Obeng-Curwood, who supervised and was ultimately responsible for the decision to
10   terminate Plaintiff; therefore, any other CU supervisors cannot be used as valid comparators. See
11   Vasquez, 349 F.3d at 641 n.17. Ms. Hunt is also not a valid comparator because her misconduct
12   was not similar to Plaintiff’s. Although Ms. Hunt accessed the Ozog claim multiple times and
13   could have intervened to stop the impending irreversible default judgment, she was not
14   responsible for doing so. (See Dkt. No. 65 at 13.) The Ozog claim was Ms. Brost-Clark’s
15   responsibility, and Plaintiff supervised Ms. Brost-Clark. (See Dkt. No. 65-1 at 27–30.) In fact,
16   Ms. Hunt’s accessing of the Ozog claim was actually prohibited and Ms. Hunt was punished for
17   impermissibly accessing the claim. (Dkt. No. 65 at 13.) Because Ms. Hunt was not responsible
18   for the supervision or handling of the Ozog claim, she is not similarly situated to Plaintiff.

19          Defendant contends that Mr. Masterson is not similarly situated to Plaintiff for four

20   reasons—(1) they work in different units, (2) Mr. Masterson was not a CU supervisor or working

21   at the same level as Plaintiff, (3) the default judgment in Mr. Masterson’s case was less than five

22   percent of the size of the default judgment in the Ozog claim, and (4) Mr. Masterson actively

23   documented his case and supervised and instructed the adjuster. (Dkt. No. 76 at 7.) The first two

24   reasons are irrelevant because both Plaintiff and Mr. Masterson were supervisors, in their

25   respective units, who were obligated to follow the same code of conduct. (See Dkt. No. 72 at 2.)

26   The third reason is irrelevant because Plaintiff was fired for a pattern of negligent or reckless


     ORDER
     C17-1154-JCC
     PAGE - 7
 1   supervision, not because of the result. (See Dkt. No. 62 at 21.) The fourth reason is relevant

 2   because Defendant contends that Mr. Masterson adequately supervised his claims, whereas

 3   Plaintiff did not. (Dkt. No. 65 at 13.) If that is true, Mr. Masterson would not be a proper

 4   comparator. But how Defendant’s supervisors normally supervised, instructed, and documented

 5   is disputed, as discussed below. Because Mr. Masterson may be a valid comparator, his different

 6   treatment may help support a finding of pretext.

 7           Plaintiff’s final theory is that the record indicates that other supervisors in Plaintiff’s

 8   office handled their supervisory duties exactly like Plaintiff did, but they were not terminated for
 9   their behavior. While it is true that a plaintiff’s subjective belief that he is not responsible for
10   mistakes is legally insufficient to establish pretext, Griffith v. Scnhnitzer Steel Indus., Inc., 128
11   Wn. App. 438, 447 (2005), Plaintiff here has provided evidence that his belief was not merely
12   subjective because it was held by other supervisors in his office. Plaintiff’s evidence establishes
13   that three other supervisors used the same supervisory and claims handling practices for which
14   Plaintiff was allegedly terminated. (See Dkt. Nos. 73, 74, 75.) If three other supervisors handled
15   their supervisory duties the same way as Plaintiff, it tends to show that the general office practice
16   was to handle duties that way. Thus, the use of the same practices between the supervisors
17   indicates that these were general practices. This evidence casts doubt on the veracity of
18   Defendant’s claim that it fired Plaintiff for a pattern of negligent or reckless supervision.

19           The allegedly missing demand log entries, Mr. Masterson’s treatment, and declarations of

20   other supervisors that they handled supervisory duties in the same manner as Plaintiff all tend to

21   cast doubt on whether Defendant did indeed terminate Plaintiff for a pattern of negligent or

22   reckless supervision. Therefore, there is a genuine dispute of material fact regarding whether

23   Defendant terminated Plaintiff for its proffered justifications.

24                        b. Discrimination or Retaliation as a Motivating Factor

25           Even if a plaintiff cannot produce evidence that tends to show the falsity of the

26   defendant’s proffered legitimate reason, a plaintiff can establish pretext by showing that


     ORDER
     C17-1154-JCC
     PAGE - 8
 1   discrimination or retaliation was nevertheless a motivating factor in the defendant’s adverse

 2   employment action. See Scrivener, 334 P.3d at 546.

 3                          i.      Age discrimination

 4          Defendant argues that Plaintiff cannot show that age discrimination motivated it to

 5   terminate him because (1) Plaintiff’s replacement was 40 years old and was the oldest applicant

 6   for the position, and (2) Ms. Brost-Clark, who was also fired for misconduct arising out of the

 7   same incident, was only 33 years old. (Dkt. No. 62 at 22–24.) Ms. Brost-Clark’s termination is

 8   irrelevant, as she was the employee directly responsible for the mistake, whereas Plaintiff
 9   contends he was fired despite the fact that he was not directly responsible. (Dkt. No. 62 at 22–
10   24.) With regard to the first argument, Defendant argues that a 40-year-old replacement is not
11   young enough to raise an inference of age discrimination, when the age difference is only 11
12   years. (Id. at 23.) By itself, an 11-year age difference may not be sufficient to raise an inference
13   of discrimination. However, as discussed above, Plaintiff has raised an inference of the falsity of
14   Defendant’s justifications. The age difference between Plaintiff and his replacement further adds
15   to the allegation that Defendant’s justifications are pretextual.
16                          ii.     Disability discrimination

17          Defendant argues that Plaintiff cannot show that disability discrimination motivated it to

18   terminate Plaintiff because (1) Defendant did not deny any Family and Medical Leave Act

19   (“FMLA”) requests and, in fact, allowed Plaintiff to take substantial leave, (2) Plaintiff never

20   heard discriminatory comments by any of Defendant’s employees, and (3) Plaintiff’s disability

21   did not cause performance issues. (Dkt. No. 62 at 24–25.) With regard to Defendant’s first

22   argument, Plaintiff argues that, although Defendant did not deny FMLA requests, it suspended

23   Plaintiff’s request. (Dkt. No. 72 at 2–3, 72-3.) The email that Plaintiff points to is insufficient to

24   create a genuine dispute of material fact because the email just tends to indicate that Plaintiff’s

25   request is on hold while he waits for approval from UHC. Moreover, the emails in the record

26   tend to show that Defendant attempted to assist Plaintiff with his medical coverage issues. (See,


     ORDER
     C17-1154-JCC
     PAGE - 9
 1   e.g., Dkt. No. 66-1.) With regard to Defendant’s second defense, Plaintiff has put forward

 2   evidence that the day after Plaintiff was terminated, Mr. Subich, one of the supervisors involved

 3   in Plaintiff’s termination, “stated that [Defendant]’s decision to fire [Plaintiff] was similar to the

 4   need to ‘clean out’ the necrotic tissue from an infected wound.” (Dkt. No. 73 at 4.) Defendant’s

 5   third defense is irrelevant to the issue of Defendant’s discrimination toward Plaintiff. Mr.

 6   Subich’s comment further adds to the allegation that Defendant’s proffered reasons for

 7   termination were pretextual.

 8                          iii.    Retaliation
 9          Defendant argues that Plaintiff cannot show that Defendant retaliated against Plaintiff for

10   engaging in protected conduct when it terminated Plaintiff because (1) timing alone is

11   insufficient to establish retaliation, (2) UHC is a separate entity from Defendant, and thus,

12   Defendant cannot fear litigation that Plaintiff threatened against UHC, and (3) Defendant’s

13   employees’ comments that Plaintiff’s behavior was “poisonous” and that Plaintiff was

14   “disgruntled” do not implicate Defendant because these employees were not involved in the

15   termination decision. (Dkt. No. 62 at 25–26.)

16          The Court agrees with Defendant’s last argument—comments by Defendant’s employees,

17   though unprofessional, had no bearing on Plaintiff’s termination. The employees had no

18   influence over Plaintiff’s termination and their comments were not known by Ms. Obeng-

19   Curwood. (Dkt. No. 76 at 9.) With regard to Defendant’s second defense, whether Defendant had

20   any authority to approve or deny Plaintiff’s medical insurance coverage is in dispute. Although

21   Plaintiff said that he believed that Defendant and UHC were separate entities, (Dkt. No. 72-5),

22   Ms. Obeng-Curwood, Ms. Summer Groves, Mr. Byington, and UHC all made statements to

23   Plaintiff that insinuated that Defendant did have some authority to approve or deny Plaintiff’s

24   coverage. (See Dkt. Nos. 72 at 3–4, 72-4, 72-6.) Moreover, a GEICO manual indicates that

25   Defendant has the authority to “interpret” the insurance policy. (Dkt. No. 71-3 at 3.)

26          If Defendant was at all responsible for the decision of whether to approve or deny


     ORDER
     C17-1154-JCC
     PAGE - 10
 1   coverage for Plaintiff’s procedure, then any threat of litigation Plaintiff may have made

 2   (regardless of whether it was made against UHC or Defendant) could have been perceived as a

 3   threat against Defendant. In mid-February 2017, Plaintiff emailed Mr. Byington indicating that

 4   he was considering legal action against UHC. (Dkt. No. 72-5.) This email was forwarded to Ms.

 5   Obeng-Curwood. (Id.) The day before Plaintiff’s termination, Plaintiff again indicated he was

 6   considering legal action, and this email was again forwarded to Ms. Obeng-Curwood. (Dkt. No.

 7   72-6.) Regardless of Plaintiff’s knowledge of who he should sue for improper denial of medical

 8   coverage, if Ms. Obeng-Curwood knew that Defendant had decision-making authority over the
 9   insurance plan and terminated Plaintiff shortly after his complaints, a reasonable trier of fact
10   could find that Plaintiff was fired in retaliation for his threats of litigation.
11           The Court finds that the facts in the record, particularly those included in the other
12   supervisors’ declarations, (Dkt. Nos. 73, 74, 75), tend to show that Defendant’s proffered reasons
13   for Plaintiff’s termination may be false. Although not as persuasive, Plaintiff has also put
14   forward evidence that Defendant may have actually been driven by discriminatory or retaliatory
15   motives. The Court finds that there is enough evidence in the record to create a genuine dispute
16   of material fact as to whether Plaintiff was fired for nondiscriminatory and nonretaliatory
17   purposes. Defendant’s motion for summary judgment with regard to the age discrimination,
18   disability discrimination, and retaliation claims is DENIED.

19           C.      Failure to Accommodate Claim

20           The parties dispute whether Plaintiff asserted a claim that Defendant failed to

21   accommodate his disability. (Dkt. Nos. 62 at 24, 70 at 22). There is nothing in the complaint that

22   would put Defendant on notice that a reasonable accommodation claim is being made. (See

23   generally Dkt. No. 1-1.) Moreover, during his deposition, Plaintiff admitted that such a claim

24   does not exist. (Dkt. No. 63-1 at 35.) The Court finds that no failure to accommodate claim has

25   been properly pled and any argument about such claim is not properly before the Court.

26   //


     ORDER
     C17-1154-JCC
     PAGE - 11
 1          D.      Negligent Infliction of Emotional Distress (“NIED”) Claim

 2          A plaintiff claiming NIED must prove the elements of negligence—duty, breach,

 3   causation, and damage—with the additional requirement of proving damages by objective

 4   symptomatology. Kloepfel v. Bokor, 66 P.3d 630, 634 (Wash. 2003). In the employment context,

 5   a plaintiff cannot bring a claim for NIED based on the employer’s disciplinary acts or a

 6   personality dispute. Chea v. Men’s Wearhouse, Inc., 932 P.2d 1261, 1264–65 (Wash. Ct. App.

 7   1997). Plaintiff’s claims in this case are based strictly on Defendant’s decision to terminate him,

 8   which is a disciplinary act. Plaintiff cannot bring an NIED claim without facts beyond that his
 9   allegedly impermissible termination. Therefore, Defendant’s motion for summary judgment on
10   Plaintiff’s NIED claim is GRANTED.
11   III.   CONCLUSION

12          For the foregoing reasons, Defendant’s motion for summary judgment (Dkt. No. 62) is

13   GRANTED in part and DENIED in part. Defendant’s motion for summary judgment on

14   Plaintiff’s WLAD claims is DENIED. Defendant’s motion for summary judgment on Plaintiff’s

15   NIED claim is GRANTED and the NIED claim is DISMISSED with prejudice.

16          DATED this 29th day of November 2018.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     C17-1154-JCC
     PAGE - 12
